 


109 HRES 869 IH: Informing the American people of our Nation’s progress in the world War on Terror, defining the situation and the stakes in the battle against the terrorist enemy in the sovereign, democratic, and united nation of Iraq, and declaring the unwavering dedication of the United States to defend humanity, expand liberty, defeat the terrorist enemy, and win the world War on Terror.
U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 869 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2006 
Mr. McCotter submitted the following resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Informing the American people of our Nation’s progress in the world War on Terror, defining the situation and the stakes in the battle against the terrorist enemy in the sovereign, democratic, and united nation of Iraq, and declaring the unwavering dedication of the United States to defend humanity, expand liberty, defeat the terrorist enemy, and win the world War on Terror. 
 
 
Whereas for over a decade the terrorist enemy has targeted and murdered innocent Americans because our free republic will never waver in our devotion to our liberty and equality, or in the defense of humanity; 
Whereas the terrorist enemy’s attacks upon our people tragically culminated in the murder of over 3,000 innocent Americans on September 11, 2001; 
Whereas in this unsought struggle from the ashes we rose, and with our allies courageously engaged the terrorist enemy in the world War on Terror, a painful, purposeful, and inherently noble battle for the survival of our country and humanity’s free future; 
Whereas the world War on Terror will be won by the United States and our allies’ successful eradication of the terrorist enemy, the elimination of state sponsorship of the terrorist enemy, the defense of our homeland and all humanity from the terrorist enemy’s wanton murder, the prevention of the proliferation of weapons of mass destruction, the expansion of liberty to our fellow human beings, and the promotion of a clarion vision of and a transition to a more hopeful, peaceful, and prosperous life for oppressed peoples; 
Whereas in the world War on Terror, the United States and our allies have achieved momentous victories through the liberation of Afghanistan from the odious rule of the terrorist-sponsoring Taliban, the renunciation by Libya of its terrorist practices and pursuit of weapons of mass destruction, the peaceful resolution of Lebanon’s Cedar revolution, which freed its people from Syrian oppression, and the incipient expansion of democratic rights within other Middle Eastern nations; 
Whereas all of these and other victories were achieved through the courageous and, in the most sorrowful instances, the ultimate, sacrifices of Americans, our allies, and these nations’ citizens; 
Whereas however, other necessary steps along the path to unconditional victory in the world War on Terror have proven less swift, especially in Iraq, where the murderous, terrorist-sponsoring, rogue regime of Saddam Hussein was summarily vanquished, but the now sovereign, democratic, and united nation’s new birth of freedom still hangs in the balance; 
Whereas the United States and our allies are not at war with the sovereign, democratic, and united nation of Iraq’s government or its lawful citizens, but with the terrorist enemy in Iraq who would again enslave free Iraqis beneath a sadistic dictatorship; 
Whereas the terrorist enemy, itself, has declared Iraq the central theater in the world War on Terror, because the sovereign, democratic, and united nation of Iraq will eliminate rather than abet the terrorist enemy, end Iraq’s use as a staging base for terrorist attacks against the United States, our allies, and all of humanity, serve as a beacon of hope to oppressed peoples throughout the world, and severely damage the terrorist enemy’s ability to pursue its invidious strategy to subjugate the broader Middle East and elsewhere under a barbarous yoke of totalitarianism; 
Whereas the military personnel and civilians of the United States, our allies, and Iraq have heroically and historically sacrificed of themselves, even unto death, in the great moral undertaking of attaining and sustaining a free, sovereign, and united Iraqi state and, thereby, of advancing the cause of victory in the world War on Terror; 
Whereas it is the commitment of the United States and our allies to finish our mission by facilitating Iraq’s establishment of the security forces necessary to unilaterally eradicate its terrorist enemy within, by the reconstruction of Iraq’s local and national economy and infrastructure, and by the preservation and promotion of Iraq’s nascent democracy from its local town councils to its national government; 
Whereas as evidenced by the elimination of Abu Musab al-Zarqawi, the leader of al Qaeda in Iraq, Iraqi security forces are steadily assuming a growing proportion of independent operations and responsibilities from the United States and our allies’ forces in theater, and the final transition to Iraqi control of security within Iraq is attainable; 
Whereas then, if the United States and its allies abandon Iraq, and any sovereign democracy, in the face of terrorist attack, the enemy will have won this battle, will have its horrific tactics rewarded and, so emboldened, will intensify its dark quest for world dominion; 
Whereas in such an event, betrayed Iraqis in the tens of thousands will be butchered; 
Whereas in such an event, every sacrifice, however great, of American, allied, and Iraqi military personnel and civilians in the cause of liberty and humanity will be squandered and desecrated; and 
Whereas then, the stakes in securing a sovereign and self-sustaining Iraqi democracy, and this immediate goal’s inseparability from the overarching goals of defending humanity, expanding liberty, and winning the world War on Terror, render the United States, our allies, and the Iraqi people duty-bound to prosecute this mission to its honorable and essential completion: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the terrorist enemy for commencing the world’s unsought world War on Terror by murdering thousands of Americans and our fellow human beings across the globe; 
(2)affirms our Nation’s devotion to our liberty and equality, and our defense of humanity from the barbaric terrorist enemy; 
(3)recognizes the progress made in the world War on Terror in other nations of the world, including Afghanistan, Canada, Central Asia, Colombia, Europe, Indonesia, Jordan, Lebanon, Libya, Mali, Morocco, Nigeria, Pakistan, the Philippines, and Yemen; 
(4)calls upon all nations and their citizens to courageously engage the terrorist enemy throughout the world’s War on Terror, in order to nobly save humanity’s free future; 
(5)reaffirms the United States dedication to winning the world War on Terror by eradicating the terrorist enemy, eliminating state sponsorship of the terrorist enemy, defending our homeland and all humanity from the terrorist enemy’s wanton murder, preventing the proliferation of weapons of mass destruction, expanding liberty to our fellow human beings, and promoting a clarion vision of and a more hopeful, peaceful, and prosperous life for oppressed peoples; 
(6)recognizes the battle for a sovereign, democratic, and united Iraq is presently the central theater in the world War on Terror; 
(7)reaffirms that the United States and our allies are not at war with the sovereign, democratic, and united nation of Iraq’s government or its lawful citizens, but with the terrorist enemy in Iraq who would again enslave free Iraqis beneath a sadistic dictatorship; 
(8)reaffirms the United States will never abandon a sovereign democracy which is under terrorist attack; 
(9)recognizes and reaffirms the sovereign, democratic, and united nation of Iraq will eliminate rather than abet the terrorist enemy, end Iraq’s use as a staging base for terrorist attacks against free peoples, serve as a beacon of hope to oppressed peoples throughout the world, and severely damage the terrorist enemy’s ability to pursue its invidious strategy to subjugate the broader Middle East and elsewhere under a barbarous yoke of totalitarianism; 
(10)reaffirms the commitment of the United States and our allies to finish our mission by facilitating Iraq’s establishment of the security forces necessary to unilaterally eradicate its terrorist enemy within, by the reconstruction of Iraq’s local and national economy and infrastructure, and by the preservation and promotion of Iraq’s nascent democracy from its local town councils to its national government; 
(11)recognizes and honors the harsh sacrifices and eternal courage of American, allied, and Iraqi citizen-soldiers and civilians who are or were actively engaged in the critical battle to secure the future of the sovereign, united and, ultimately, self-sustaining Iraqi democracy; 
(12)recognizes and honors the sacrifices and eternal courage of American and allied citizens, and all human beings free and yet to be free; and 
(13)declares the United States will win the world War on Terror. 
 
